Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Applicant’s admitted prior art (hereafter AAPA), Figures 1 and 2 of the instant specification denoted as prior art.
Regarding claim 1, AAPA discloses a cooking device (Figs. 1-2), comprising: a heating unit (see annotated Fig. 1 below); and an oil discharge roast pan (100, Fig. 1) mounted on the heating unit to be heated up by the heating unit, the oil discharge roast pan (100) comprising a pan body (see annotated Fig. 1 below), a plurality of oil discharge holes (101, Fig. 1) extending through top and bottom surfaces of the pan body (Figs. 1 and 2), and a plurality of protrusions (102, Figs. 1 and 2) protruding downwardly from the bottom surface.
Note: “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102”, MPEP 2129.

    PNG
    media_image1.png
    754
    772
    media_image1.png
    Greyscale


Regarding claim 2, AAPA discloses the cooking device as claimed in claim 1 and further show wherein the pan body further comprises a plurality of food support portions (top surface area between the oil discharge plurality of holes which forms a mesh like structure, Figs. 1 and 2) which are spaced apart from each other to cooperatively define the oil discharge holes 101), and the protrusions (102) are disposed under the food support portions (Fig. 2).
Regarding claim 3, AAPA discloses the cooking device as claimed in claim 2 and further show wherein the protrusions (102) and the food support portions are integrally formed with the pan body (Fig. 2).
Regarding claim 4, AAPA discloses the cooking device as claimed in claim 2 and further show wherein the protrusions (102) are arranged in multiple rows, and the protrusions (102) in each row are linearly disposed under one of the food support portions (see Figs. 1 and 2).
Regarding claim 5, AAPA discloses the cooking device as claimed in claim 2 and further shown wherein: the oil discharge roast pan (100) further comprises a mounting rib (see annotated Fig. 1 above) disposed under the bottom surface of the pan body and connected to the food support portions (Fig. 1); the mounting rib is defined with a mounting groove (see annotated Fig. 1 above) that extends along a length direction of the mounting rib and that has an opening facing downwardly; and the heating unit comprises a heating member (see annotated Fig. 1 above) that extends along the mounting groove and that is embedded in the mounting groove.
Regarding claim 6, AAPA discloses the cooking device as claimed in claim 5 and further show wherein each of the mounting rib and the mounting groove is U-shaped (see annotated Fig. 1 above).
Regarding claim 7, AAPA discloses the cooking device as claimed in Claim 2 and further show wherein each of the protrusions (102) has a top side edge adjoining a boundary of one of the oil discharge holes (101), see Fig. 2.
Regarding claim 10, AAPA discloses an oil discharge roast pan (100, Fig. 1), comprising a pan body (see annotated Fig. 1 above), a plurality of oil discharge holes (101, Fig. 1) extending through top and bottom surfaces of the pan body (Figs. 1 and 2), and a plurality of protrusions (102, Figs. 1 and 2) protruding downwardly from the bottom surface.
Regarding claim 11, AAPA discloses the oil discharge roast pan as claimed in Claim 10 and further show wherein the pan body further comprises a plurality of food support portions (top surface area between the oil discharge plurality of holes which forms a mesh like structure, Figs. 1 and 2) which are spaced apart from each other to cooperatively define the oil discharge holes (101), and the protrusions (102) are disposed under the food support portions (Fig. 2).
Regarding claim 12, AAPA discloses the oil discharge roast pan as claimed in claim 11 and further show wherein the protrusions (102) and the food support portions are integrally formed with the pan body (Fig. 2).
Regarding claim 13, AAPA discloses the oil discharge roast pan as claimed in Claim 11 and further show wherein each of the protrusions (102) has a top side edge adjoining a boundary of one of the oil discharge holes (102), see Fig. 2.
Regarding claim 14, AAPA discloses the oil discharge roast pan as claimed in Claim 10 and further disclose a mounting rib (see annotated Fig. 1 above) disposed under the bottom surface of the pan body and connected to the food support portions (Fig. 2), wherein the mounting rib is defined with a mounting groove (see annotated Fig. 1 above) that extends along a length direction of the mounting rib and that has an opening facing downwardly, and the mounting groove is configured for a heating unit to be embedded therein (Fig. 1).
Regarding claim 17, AAPA discloses the oil discharge roast pan as claimed in Claim 11, and further show wherein each of the food support portions is formed between two of the oil discharge holes (101), and each of the protrusions (102) has two opposite top side edges respectively adjoining the boundaries of two of the oil discharge holes (101), shown in Figs. 1 and 2.
Regarding claim 18, AAPA discloses the oil discharge roast pan as claimed in Claim 17 and further show wherein the protrusions (102) are arranged in multiple rows (Figs. 1 and 2), and the protrusions (102) in each row are disposed linearly under one of the food support portions at intervals (Fig. 2).
Claims 1-4, 7, 10-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Goto, (US 5546851 A), cited on IDS dated 6/17/2020.
Regarding claim 1, Goto discloses a cooking device (Figs. 26-31, denoted in the specification as a fourth embodiment), comprising: a heating unit (24, Figs. 26-27); and 9heated up by the heating unit (24), the oil discharge roast pan (12) comprising a pan body (Fig. 26), a plurality of oil discharge holes (21, Fig. 26) extending through top and bottom surfaces of the pan body (12), and a plurality of protrusions (49, Fig. 30) protruding downwardly from the bottom surface (Fig. 30).

    PNG
    media_image2.png
    734
    545
    media_image2.png
    Greyscale

Regarding claim 2, Goto discloses the cooking device as claimed in claim 1 and further show wherein the pan body further comprises a plurality of food support portions (top surface area between the oil discharge plurality of holes which forms a mesh like structure, Fig. 26) which are spaced apart from each other to cooperatively define the oil discharge holes 21), and the protrusions (49) are disposed under the food support portions (Fig. 26 and 30).
Regarding claim 3, Goto discloses the cooking device as claimed in claim 2 and further show wherein the protrusions (49) and the food support portions are integrally formed with the pan body (Fig. 30).
Regarding claim 4, Goto discloses the cooking device as claimed in claim 2 and further show wherein the protrusions (49) are arranged in multiple rows, and the protrusions (49) in each row are linearly disposed under one of the food support portions (see Figs. 26 and 30).
Regarding claim 7, Goto discloses the cooking device as claimed in Claim 2 and further show wherein each of the protrusions (49) has a top side edge adjoining a boundary of one of the oil discharge holes (21), shown in Fig. 30.
Regarding claim 10, Goto discloses an oil discharge roast pan (12, Fig. 26), comprising a pan body (Fig. 26), a plurality of oil discharge holes (21, Fig. 26) extending through top and bottom surfaces of the pan body (Figs. 26 and 30), and a plurality of protrusions (49, Fig. 30) protruding downwardly from the bottom surface.
Regarding claim 11, Goto discloses the oil discharge roast pan as claimed in Claim 10 and further show wherein the pan body further comprises a plurality of food support portions (top surface area between the oil discharge plurality of holes which forms a mesh like structure, Figs. 26) which are spaced apart from each other to cooperatively define the oil discharge holes (21), and the protrusions (49) are disposed under the food support portions (Fig. 26 and 30).
Regarding claim 12, Goto discloses the oil discharge roast pan as claimed in claim 11 and further show wherein the protrusions (49) and the food support portions are integrally formed with the pan body (Fig. 30).
Regarding claim 13, Goto discloses the oil discharge roast pan as claimed in Claim 11 and further show wherein each of the protrusions (49) has a top side edge adjoining a boundary of one of the oil discharge holes (21), see Fig. 30.
Regarding claim 16, Goto modified discloses the cooking device as claimed in Claim 11. Goto further disclose wherein each of the protrusions (49) has a conical shape (Fig. 30, Col. 9, lines 34-38).
Regarding claim 17, Goto discloses the oil discharge roast pan as claimed in Claim 11, and further show wherein each of the food support portions is formed between two of the oil discharge holes (21), and each of the protrusions (49) has two opposite top side edges respectively adjoining the boundaries of two of the oil discharge holes (21), shown in Fig. 30.
Regarding claim 18, Goto discloses the oil discharge roast pan as claimed in Claim 17 and further show wherein the protrusions (49) are arranged in multiple rows (Figs. 26 and 30), and the protrusions (49) in each row are disposed linearly under one of the food support portions at intervals (Fig. 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, (US 5546851 A) in view of O'Brien et al. (US 5355779 A), cited on IDS dated 6/17/2020.
Regarding claims 5 and 14, Goto discloses the cooking device as claimed in claim 2 and claim 10 except wherein: the oil discharge roast pan further comprises a mounting rib disposed under the bottom surface of the pan body and connected to the food support portions; the mounting rib is defined with a mounting groove that extends along a length direction of the mounting rib and that has an opening facing downwardly; and the heating unit comprises a heating member that extends along the mounting groove and that is embedded in the mounting groove.
O'Brien et al. in the same field of endeavor discloses a cooking apparatus (Fig 3) comprising a grilling pan (10, Fig. 3) having a mounting rib (15, Fig. 3) disposed under the bottom surface of the pan body (Fig. 3) and connected to food support portions (bottom surface of grilling pan (10); the mounting rib (15) is defined with a mounting groove (17, Col. 2, lines 39-45, Fig. 3) that extends along a length direction of the mounting rib  (15) and that has an opening facing downwardly (Fig. 3); and the heating unit (electric heating element 16, Fig. 3) comprises a heating member (tube body, Fig. 3) that extends along the mounting groove (17, shown in Fig. 3) and that is embedded in the mounting groove (17). Since the heating unit of Goto is attached by fasteners to the bottom surface of the roast pan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the roast pan to use the heating unit mounting structure as taught by O’Brien for the purpose of securely mounting the heating unit to the roast pan using a known attachment means yielding predictable results.


    PNG
    media_image3.png
    793
    538
    media_image3.png
    Greyscale

Regarding claim 6, Goto modified discloses the cooking device as claimed in claim 5. O'Brien et al. further show wherein each of the mounting rib (15, Fig. 3) and the mounting groove (17, Fig. 3) is U-shaped. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the roast pan to use the heating unit mounting structure as taught by O’Brien for the purpose of securely mounting the heating unit to the roast pan using a known attachment means yielding predictable results.
Regarding claim 9, Goto modified discloses the cooking device as claimed in Claim 5. Goto further disclose wherein each of the protrusions (49) has a conical shape (Fig. 30, Col. 9, lines 34-38).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, (US 5546851 A) in view of Bsh Bosch Siemens Hausgeraete (DE19924299 A), cited on IDS dated 6/17/2020.
Regarding claim 8, Goto discloses the cooking device as claimed in Claim 1, except wherein each of the protrusions tapers downwardly from the bottom surface.
Bsh in the same field of endeavor, discloses a cooking apparatus comprising a food support plate (4, Fig. 1) having a plurality of protrusions (10, Fig. 1), wherein each of the protrusions (10) tapers downwardly from the bottom surface (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of protrusions of roast pan  of Goto to have the tapered protrusions as taught by Bsh for the purpose of controlling the drip flow of the oil flowing from the plurality of holes.

    PNG
    media_image4.png
    649
    1013
    media_image4.png
    Greyscale

Regarding claim 15, Goto discloses the oil discharge roast pan as claimed in Claim 10, except wherein the protrusions each have a cross-section gradually decreasing downwardly from the bottom surface.
Bsh in the same field of endeavor, discloses a cooking apparatus comprising a food support plate (4, Fig. 1) having a plurality of protrusions (10, Fig. 1), wherein the protrusions (10) each have a cross-section gradually decreasing downwardly from the bottom surface (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of protrusions of roast pan  of Goto to have the tapered protrusions as taught by Bsh for the purpose of controlling the drip flow of the oil flowing from the plurality of holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761